DocuSign Envelope ID: 1E680313-4206-48B5-A484-9CEC303DC4BD
                     Case 3:20-cv-03698-WHO Document 18-3 Filed 08/31/20 Page 1 of 3




           1    SINGER CASHMAN LLP
                  Adam S. Cashman (Bar No. 255063)
           2      acashman@singercashman.com
                  Doug Tilley (Bar No. 265997)
           3      dtilley@singercashman.com
                601 Montgomery Street, Suite 1950
           4    San Francisco, California 94111
                Telephone:     (415) 500-6080
           5    Facsimile:     (415) 500-6080
                Attorneys for Eventbrite, Inc.
           6

           7                                     UNITED STATES DISTRICT COURT

           8                                 NORTHERN DISTRICT OF CALIFORNIA

           9                                          SAN FRANCISCO DIVISION

          10
                SHERRI SNOW, ANTHONY PICENO and                           CASE NO. 3:20-CV-03698-WHO
          11    LINDA CONNER, as individuals, on behalf of
                themselves, the general public and those                  DECLARATION OF ANTWONNE
          12    similarly situated,                                       DACUS IN SUPPORT OF DEFENDANT
                                                                          EVENTBRITE, INC.’S MOTION TO
          13       Plaintiffs,                                            COMPEL ARBITRATION

          14                     v.                                       Hearing Date: October 7, 2020
                                                                          Hearing Time: 2:00 p.m.
          15    EVENTBRITE, INC.,                                         Courtroom 2, 17th Floor

          16
                    Defendant.
          17

          18

          19
          20

          21

          22

          23

          24

          25

          26
          27

          28
                                                                        -1-
                 DECLARATION OF ANTWONNE DACUS IN SUPPORT OF DEFENDANT EVENTBRITE, INC.’S MOTION TO
                                              COMPEL ARBITRATION
                                                             CASE NO. 3:20-CV-03698-WHO
DocuSign Envelope ID: 1E680313-4206-48B5-A484-9CEC303DC4BD
                     Case 3:20-cv-03698-WHO Document 18-3 Filed 08/31/20 Page 2 of 3




           1            I, Antwonne Dacus, declare as follows:

           2            1.      I am employed by Defendant Eventbrite, Inc. (“Eventbrite”) as its Content Operations

           3    Manager. I have been employed by Eventbrite since approximately June 2011. I submit this

           4    Declaration in support of Eventbrite’s Motion to Compel Arbitration (Eventbrite’s “Motion”). The
                statements in this Declaration are based on my personal knowledge, and/or a reasonable and diligent
           5
                investigation of pertinent Eventbrite records and information. If called upon to do so, I could and
           6
                would testify competently to the matters set forth below.
           7
                        2.      Attached hereto as Exhibits A through I are true and correct copies of Eventbrite’s
           8
                Terms of Service (“TOS”) in effect from January 1, 2016 through the date of this Declaration,
           9
                specifically:
          10                      Exhibit                            Dates in Effect
                                    A                 November 18, 2015 through March 15, 2017
          11
                                    B                   March 16, 2017 through March 28, 2017
          12                        C                 March 29, 2017 through November 31, 2017
                                    D                   December 1, 2017 through April 2, 2018
          13                        E                     April 3, 2018 through April 21, 2018
                                    F                     April 22, 2018 through June 25, 2018
          14
                                    G                     June 26, 2018 through July 16, 2018
          15                        H                    July 17, 2018 through March 10, 2019
                                    I               March 11, 2019 through the date of this Declaration
          16
                        3.      Exhibits A, C, F, and H were obtained from the Internet Archive’s Wayback Machine
          17
                in order to show how they appeared to consumers at the time each such TOS version was in effect.
          18
                Each is attached in two versions: the first includes the Wayback Machine “banner” showing the date
          19
                as of which the content in the screenshot appeared, and the second omits the banner in order to
          20    minimize interference with the Court’s ability to read the full text of these exhibits.
          21            4.      Exhibits B, D, E, and G were exported from Eventbrite’s Salesforce database, as it
          22    was not possible to obtain from Eventbrite’s records or the Wayback Machine versions showing how
          23    the TOS appeared to consumers at the time each such TOS version was in effect. These exhibits are
          24    highlighted for the convenience of the Court.

          25            5.      Each of the foregoing versions of Eventbrite’s TOS contains a provision instructing

          26    users how they may opt-out of mandatory individual arbitration.

          27    //

          28    //
                                                                        -2-
                 DECLARATION OF ANTWONNE DACUS IN SUPPORT OF DEFENDANT EVENTBRITE, INC.’S MOTION TO
                                              COMPEL ARBITRATION
                                                             CASE NO. 3:20-CV-03698-WHO
DocuSign Envelope ID: 1E680313-4206-48B5-A484-9CEC303DC4BD
                     Case 3:20-cv-03698-WHO Document 18-3 Filed 08/31/20 Page 3 of 3




           1            6.      Eventbrite’s business records do not reflect any opt-out request from any named

           2    Plaintiff.

           3

           4            I declare under penalty of perjury that the foregoing is true and correct to the best of my
                knowledge following a reasonable and diligent investigation. Executed in Seattle, Washington.
           5

           6
                Dated: August 31, 2020                                        _______________________
           7                                                                      Antwonne Dacus

           8

           9
          10

          11

          12

          13

          14

          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26
          27

          28
                                                                        -3-
                 DECLARATION OF ANTWONNE DACUS IN SUPPORT OF DEFENDANT EVENTBRITE, INC.’S MOTION TO
                                              COMPEL ARBITRATION
                                                             CASE NO. 3:20-CV-03698-WHO
